Citation Nr: 1724619	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-14 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the issue of whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.

2.  Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1966 to November 1969.  He was discharged under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the appellant's representative submitted a waiver of additional evidence submitted after the last supplemental statement of the case.  38 C.F.R. § 20.1304.

The issue of whether the character of the appellant's discharge is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2004 administrative decision, the RO determined that the appellant's character of discharge was a bar to VA compensation benefits.

2.  Evidence received since the May 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a previously denied claim to lift the bar on the Appellant's eligibility for payment of Department of Veterans (VA) benefits based on his character of discharge.

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7105(c) (West 2015).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Reopening is warranted if the new evidence, when considered in conjunction with the old evidence, would at least trigger the duty to assist or through consideration of an alternative theory of entitlement.  Shade at 117, 118.  Additionally, once the claim is reopened, the veteran is entitled to VA's duty to assist, including a nexus medical examination in accordance with 38 U.S.C. § 5103A(d)(2)(B).  Shade at 121.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a February 1991 administrative decision, the RO denied entitlement to VA compensation benefits, based essentially on a finding that the appellant's character of discharge was a bar to VA benefits as his discharge was determined to be the result of willful and persistent misconduct pursuant.  The appellant did not appeal that decision.  By operation of law, the April 1991 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016); Bond v. Shinseki, 659 F.3d 1362(Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52(2010); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

In April 1991, the RO severed service connection for disabilities that were previously granted in error.  The appellant was notified of this decision the same month and filed a notice of disagreement (NOD) in May 1991.  A statement of the case was issued in September 1991, but the appellant did not perfect an appeal with a substantive appeal.  By operation of law, the April 1991 decision became final based on the evidence then of record.  Id.

The appellant submitted a claim for service connection for multiple disabilities that was received in February 1993.  In an administrative decision issued in February 1993, the appellant was again informed that his character of discharge was a bar to VA compensation benefits.  He did not submit an NOD, and no additional evidence was received within a year.  By operation of law, the February 1993 decision became final based on the evidence then of record.  Id.

In April 2004, the appellant again sought service connection.  He was denied VA compensation by way of a May 2004 rating decision, which determined new and material evidence had not been submitted and his character of discharge remained a bar to VA benefits.  The appellant submitted a notice of disagreement that was received in June 7, 2004.  In response, he was informed of the need to submit new and material evidence to support his claim.  He did not timely respond to the RO correspondence notifying him that his claim was duplicative of his 1991 claim which was disallowed, and that he would need to submit new and material evidence to reopen the claim.  The next communication received from the appellant was in March 2006.  

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or, for the purpose of determining continued entitlement, is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  See 38 C.F.R. § 3.158 (a).  Accordingly, this claim is considered to have been abandoned.

In an application received in March 2006, the appellant requested that his character of discharge be revised so that he could receive service connection benefits.  In a January 2007 rating decision, the RO determined material evidence had not been submitted to reopen his claim and his character of discharge remained a bar to VA benefits.  Additional evidence was received in May 2007 along with a formal claim of service connection for PTSD.  In June 2007, the RO readjudicated and denied the claim on the basis that new and material evidence had not been submitted and his character of discharge remained a bar to VA benefits.

After additional military personnel records were received in August 2007, the RO issued another decision in August 2007, wherein the appellant was determined to be eligible for VA healthcare benefits under Chapter 17.

The appellant submitted a petition to reopen his claim, and also filed several petitions seeking service connection for various disabilities, in March 2008, June 2008, and July 2008.  He submitted additional evidence in support of his petitions.

In decisions issued in August 2008 and December 2008, the RO determined new material evidence had not been submitted and that the appellant's character of discharge remained a bar to VA benefits.  The appellant appealed from the December 2008 decision.

Based on the foregoing, the Board finds that the last, prior final denial was the May 2004 rating decision.  Although benefits were denied in the June 2007 decision, additional military records were received within one year and as such the claim remained pending.  Additional evidence was received in within one year of the June 2007 decision, and the RO readjudicated the claim by way of the August and December 2008 decisions.  The appellant submitted a timely NOD to the December 2008 rating decision.  38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).

At the time of the May 2004 Administrative Decision, the relevant evidence of record consisted of the appellant's service treatment and personnel records, his original DD Form 214 showing (a discharge under conditions other than honorable), the Naval Discharge Review Board's (NDRB) June 1975 denial of an upgraded discharge, a copy of the appellant's April 1976 Presidential Pardon under the provisions of Presidential Proclamation 4313 of September 16, 1974; a copy of the NDRB's June 1977 decision in which the character of discharge was changed to 'under honorable conditions;' a copy of the NDRB's April 1978 determination that a further change was not warranted; a corrected DD 215 dated in June 1978 showing (his discharge was upgraded to under honorable conditions), the appellant's statements, various buddy statements from friends and family members, VA treatment records, and medical records from the Vet Center.

Since that decision, the evidence is substantially similar.  However, the record also contains a copy of a February 2005 administrative decision by the Board of Correction of Naval Records.  In February 2005, the Board of Correction of Naval Records denied the appellant's request to upgrade his character of service and determined that evidence submitted was insufficient to establish the existence of probable material error or injustice.  In its review of the case, the Board of Correction weighed all potentially mitigating factors such as the appellant's youth, limited education, test scores, combat service in Vietnam, the award of the Purple Heart Medal, and the length of time that had passed since the appellant was discharged.  However, the Board found that these factors were not sufficient to warrant recharacterization of his discharge.

The record also contains a copy of the Veteran's June 2016 copy of a DD Form 293-Applciation for the Review of Discharge from the Armed Forces of the United States which he presumably submitted to the Naval Discharge Review Board.

Considering the evidence in a light most favorable to the appellant, the June 2016 DD Form 293 is considered to be new and material.  An unsubstantiated element is whether the appellant's discharge is a bar to benefits and specifically whether his discharge should be considered honorable for VA purposes.  Evidence showing a new, presumably pending request to the Naval Discharge Review Board is thus material evidence.  Having submitted both new and material evidence, the claim is reopened.


ORDER

New and material evidence having been presented; the issue of character of discharge is reopened.  


REMAND

The appellant appears to have submitted a completed DD Form 293 to the Naval Discharge Review Board for a discharge upgrade request.  It is unclear whether he has received a response from the Review Board, or whether a determination was rendered.  More specifically, the appellant's record contains no indication of the success (or failure) in securing an upgrade of his discharge.  On remand, the appellant should be afforded an opportunity to submit any response received to his June 2016 application.  The RO should also assist the appellant in this regard, and if appropriate, contact the Naval Discharge Review Board to determine whether an upgraded discharge was rendered.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit copy of any response received in association with his October 2016 Application for the Review of Discharge from the Armed Forces of the United States, or to provide information that would allow VA to obtain the response.

2.  Take appropriate action to determine whether the Naval Discharge Review Board granted the appellant an upgraded discharge based on his June 2016 DD Form 293, to include contacting the appropriate service department and/or record storage facility (e.g the Board of Corrections of Naval Records, as well as the Secretary of Navy Counsel of Review Boards/Naval Discharge Review Board), with a request that they provide any and all information available regarding the character of, to include any upgrade to, the appellant's discharge from service.  The claims file should document the steps taken and the appellant should be notified of any negative response in accordance with 38 C.F.R. § 3.159(e).

3.  After undertaking any development deemed appropriate, readjudicate the claim on the merits.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


